PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on August 25, 2005, in Leon County Circuit Court case number 2004-CF-001015A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
PETITION GRANTED.
BROWNING, C.J., VAN NORTWICK and ROBERTS, JJ., concur.